Citation Nr: 1121484	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1950 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a June 2009 decision, the Board denied service connection for bilateral hearing loss.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for an Order Vacating and Remanding the Board Decision and Incorporating the Terms of this Remand (Joint Motion) in February 2010.  By order dated in March 2010, the Court granted the Joint motion and remanded the matter for compliance with its instructions.

In July 2010, the Board remanded the claim for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999) (aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there has not been substantial compliance with the July 2010 remand.  In the July 2010 remand, the Board noted that on clinical examination for discharge from service and re-enlistment, in January 1959, audiometric examination revealed puretone thresholds, in decibels, as converted from Audiometric findings (American Standards Associates (ASA) units to International Standards Organization (ISO) units, at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25, 20 and 15 decibels for the right ear, and 20, 25, 25, 20, and 15 decibels for the left ear.  The Board observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board noted that in light of the decision in Hensley, right and left ear hearing loss was demonstrated on audiometric examination in January 1959, as a 25 decibel threshold level was recorded in each ear.  Consequently, the Board found that a May 2007 VA medical opinion was inadequate and remanded the case for an additional medical opinion.  The Board specifically requested that the VA examiner take into account the fact that left and right ear hearing loss was demonstrated on audiometric examination in January 1959, pursuant to Hensley.  The Board also requested that the VA examiner review a May 2010 private medical opinion, which stated that the appellant's 1961 (separation) hearing test was clearly inaccurate and that his military experiences could not be ruled out as a plausible factor in his hearing loss.

A VA opinion was provided in July 2010.  The VA examiner found that the appellant's bilateral hearing loss was less likely as not caused by or the result of noise exposure while in the military.  However, the VA examiner noted that the January 1959 re-enlistment examination documented normal bilateral hearing from 250 to 8000 Hertz.  Contrary to the Board's instructions, the VA examiner did not take into account the fact that left and right ear hearing loss was demonstrated on audiometric examination in January 1959, pursuant to Hensley.  The VA examiner specifically based her opinion, in part, on the premise that the 1959 re-enlistment examination indicated hearing was within normal limits, bilaterally.  The July 2010 VA examiner's observation is in contrast to the fact that right and left ear hearing loss was demonstrated on audiometric examination in January 1959, pursuant to Hensley, as noted above.  Thus, the July 2010 VA opinion is inadequate.

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the July 2010 VA opinion is inadequate, the opinion did not comply with the Board's July 2010 remand orders.  Thus, the case must again be remanded for a new VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the claims folder to an appropriate VA examiner to determine the nature, extent and etiology of any current hearing loss.  The claims file must be made available to the examiner.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records, the January 1959 audiometric examination showing right and left ear hearing loss (January 1959 audiometric examination revealed puretone thresholds, in decibels, as converted from Audiometric findings (American Standards Associates (ASA) units to International Standards Organization (ISO) units, at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25, 20 and 15 decibels for the right ear, and 20, 25, 25, 20, and 15 decibels for the left ear.  Pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  ),  the May 2010 private medical opinion, and the appellant's own testimony that hazardous noise exposure during active duty caused his hearing loss, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss is causally related to the appellant's active duty.  The VA examiner is requested to reconcile his/her opinion with the May 2010 private medical opinion.  A complete rationale must be provided for the opinion indicated.

The VA examiner is requested to take into account the fact that right and left ear hearing loss was demonstrated on audiometric examination in January 1959, (pursuant to Hensley, 5 Vet. App. at 157), as a 25 decibel threshold level was recorded for each ear.  The VA examiner is also requested to note that even if a veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes, pursuant to 38 C.F.R. § 3.385, in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing loss disability is actually due to incidents during service, to include demonstration of hearing loss in service on audiometric examination.  Hensley, 5 Vet. App. at 157.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

2. Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



